Case: 10-50294     Document: 00511640333         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 10-50294
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

MIGUEL SILVERIO SALAS, also known as Silver,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:09-CR-423-4


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Miguel Silverio Salas has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Salas has filed a response. We have reviewed counsel’s brief and the relevant
portions of the record reflected therein, as well as Salas’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review.       Accordingly, counsel’s motion for leave to withdraw is

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-50294   Document: 00511640333   Page: 2   Date Filed: 10/21/2011

                              No. 10-50294

GRANTED, counsel is excused from further responsibilities herein, Salas’s
motion for appointment of new counsel is DENIED, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                    2